948 A.2d 1268 (2008)
195 N.J. 184
In the Matter of James E. SACKS-WILNER, an Attorney at Law.
No. D-158 September Term, 2007
Supreme Court of New Jersey.
June 12, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-395, concluding that JAMES E. SACKS-WILNER of TRENTON, who was admitted to the bar of this State in 1981, should be censured for violating RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 3.4(g) (threatening criminal action to obtain an improper advantage), and good cause appearing;
It is ORDERED that JAMES E. SACKS-WILNER is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.